DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "104" have both been used to designate communication modules.  The description of the communication modules 102 and communication module 104 in the specification (P[0029] and P[0030]) describes systems and uses of modules 102 and module 104 that are different from one another.  The examiner suggests different description designations to distinguish the name of the modules.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the From P[0068], reference number 508 is not in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 2, the valet or driver is designated with reference number 104.  This should be "114" or "108" depending on the intended context.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 2, there should be a 'colon' after "at least one of" to distinguish the list of options.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication module for communication" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The structure of the communication module is interpreted as a transmitter and receiver (transceiver) based on the description in P[0029].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Caushi Patent Application Publication Number 2017/0113650 A1.
Regarding claim 18 Caushi discloses the claimed vehicle system, a system and method for disabling a passive entry passive start system (PEPS) of a vehicle (abstract), comprising:

the claimed vehicle, a vehicle (abstract), including:
the claimed communication module for communicating with a mobile device, “The wireless communication module 520 includes one or more antennas 522 configured to wireless transmit signals to, and/or receive signals from, at least other components of the passive entry disabling system and method of the present disclosure.  The wireless communication module 520 further includes one or more receivers, transmitters, and/or transceivers (not shown) that are communicatively coupled to the one or more antennas 522 for processing the received signals, providing the transmitted signals, or otherwise facilitating wireless communication with other components of the passive entry disabling system and method of the present disclosure.” (P[0066] and Figure 5), and the wireless communication module 520 may include more than one antenna and corresponding transceiver in order to communicate over different wireless networks, the mobile device 102 may use Bluetooth technology to communicate with the key fob P[0067], NFC technology may also be used; and 
the claimed controller, computing device 500 for processing data or other inputs associated with the passive entry disabling system and method P[0058], and the claimed enter a valet mode and authenticate a remote NFC device in 
Regarding claim 20 Caushi discloses the claimed remote NFC device includes button(s), “the activation command is a unique sequence from a separate button on the key fob” P[0037], and the claimed controller, computing device 500 for processing data or other inputs associated with the passive entry disabling system and method P[0058], and the claimed enter the valet mode and authenticate the remote NFC device in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 thru 4 and 8 thru 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al Patent Application Publication Number 2016/0021238 A1 in view of Aoyama et al Patent Application Publication Number 2005/0190039 A1.
Regarding claim 1 Abramson et al teach the claimed vehicle system, a determination system 100 (Figure 1) with a mobile device 105 which may be a mobile phone, smartphone, PDA, tablet computer, laptop computer, personal computer, or in-vehicle computer (ECU) P[0092], comprising:
the claimed remote NFC device, the mobile device 105 may include a near-field communication (NFC) device 145L (Figure 1 and P[0102]) for communication with the communication interface 150 (Figure 1 and P[0099]); and
the claimed vehicle, a vehicle (Figures 10 thru 11B), comprising:
the claimed engine, the vehicle’s engine P[0190];
the claimed cabin, the interior of the vehicle of Figures 10 thru 11B;
the claimed interior NFC reader located in the cabin, determining the mobile device 105 is within a vehicle (Figure 7 step 701 and P[0172]), the mobile device includes a near-field communication (NFC) device 145L P[0102] and the position of the mobile device 105 within the vehicle is determined based on the sensors 145 (Figures 11A and 11B, and P[0222]); and
the claimed controller to enter a valet mode and authenticate the remote NFC device when the engine is active and the interior NFC reader communicates with the remote NFC device, “processor 110 executing one or more of software 
Abramson et al do not explicitly teach the claimed entering of a valet mode of the vehicle, but instead teach the implementation of restrictions to the operation of devices within the vehicle (abstract).  The restrictions to the mobile devices can be applied to the vehicle itself P[0092] with the mobile device interacting with the vehicle control system (computer system).  The entering of a vehicle into a valet made is common and well known in the art, and would be applied to Abramson et al by the system restrictions (limiting access to the different systems) when a valet mode condition exists.  Aoyama et al teach, “If the vehicle has power, control checks status in step 108.  Control may check status by transmitting an interrogational signal by the transmitter 71 at predetermined intervals and checking the ID code transmitted by the portable communication device 10 as described above.  Based on the status, control determines 
Regarding claim 2 Abramson et al do not explicitly teach the claimed controller remaining in the valet mode after the engine is deactivated, but such a limitation would merely require a non-volatile memory to maintain the settings of the controller when power is removed (common and well known in the use of computers in general).  Aoyama et al teach the vehicle is powered (yes in step 104 Figure 5), then a valet mode is initiated (yes in step 110 Figure 5), restrictions to the vehicle are set (steps 112 thru 134 Figure 5), the method then returns to check if the vehicle is powered (step 104 Figure 5), if the vehicle is not powered the process ends (step 106 Figure 5).  The valet mode would remain set because the vehicle may be driven by the valet, parked for a time, and then returned to the owner by the valet.  It would be understood that the vehicle would remain in the valet mode after it is turned off for this common situation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted usage of Abramson et al with the valet mode remaining when the vehicle is powered off of Aoyama et al in order 
Regarding claim 3 Abramson et al do not explicitly teach the claimed while in the valet mode the controller locks the console display, limits vehicle speed, or limits traveling distance.  Aoyama et al teach the claimed while in the valet mode the controller limits vehicle speed, “In step 130, control limits the maximum speed of the vehicle 20.” (P[0030] and Figure 5), step 130 occurs after the valet mode has been set (yes in step 110 Figure 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted usage of Abramson et al with the valet mode limiting maximum vehicle speed of Aoyama et al in order to set the vehicle to operate in a reduced operational mode for a third party operator (Aoyama et al P[0004]).
Regarding claim 4 Abramson et al teach the claimed the vehicle further includes a touchscreen to present a configuration screen upon the interior NFC reader and prior to entering the valet mode, mobile device 105 may be an in-vehicle computer (ECU) P[0092], with a tactile sensor 145N (Figure 1 and P[0102]), the tactile sensor 145N may be a touchscreen display P[0292], and restriction module 171 receives at least a first input and a second input P[0177], this may be through the tactile sensor 145N.  Abramson et al do not explicitly teach the claimed confirmation screen.  Aoyama et al teach, “The vehicle ECU 54 communicates with a cluster 66 or other display device such as a navigation system to display the operating mode currently selected (e.g. valet mode, or normal mode).” P[0023], “Control may check status by transmitting an interrogational signal by the transmitter 71 at predetermined intervals and checking the 
Regarding claim 8 Abramson et al teach the claimed remote NFC device includes button(s), mobile device 105 may be an in-vehicle computer (ECU) P[0092], with a tactile sensor 145N (Figure 1 and P[0102]), the tactile sensor may encompass buttons P[0085], and the claimed controller enters the valet mode and authenticates the remote NFC device when the engine is active and a predefined code is received via the button(s), upon determining the mobile device 105 is within a vehicle at step 703, processor 110 with the restriction module 171 determines whether the vehicle is in motion (Figure 7 and P[0172]), the vehicle in motion equates to the claimed engine is active, the system may be required to receive inputs from a user to authenticate the mobile device in the vehicle (Figure 13 and P[0207]), the user inputs may be received from the NFC device (Figure 14 and P[0210]), and “The user is prompted to input each respective number (e.g., `3`) as the number is presented.  In randomizing the numbers presented, the user is effectively required to be attentive to the numbers being 
Regarding claim 9 Abramson et al do not teach the claimed vehicle includes a start button, and the claimed start the engine in the valet mode in response to the interior NFC reader communicating with the remote NFC device and the start button being actuated.  Start buttons are common and well known in the vehicle arts.  Aoyama et al teach the claimed vehicle includes a start button, the vehicle may be started by a push button or switch P[0019].  Aoyama et al further teach the claimed starting the engine in the valet mode in response to the communicating with the remote device and the start button being actuated, “the ECU 54 of the vehicle would default to valet mode operation based on an operator gaining access to the vehicle solely by key 14 and starting the vehicle with the key 14 or other methods as discussed herein” P[0025] (claimed start button actuated), the vehicle 20 configured to communicate with the portable communication device 14 P[0021], and “The receiver 50 communicates a signal to a vehicle electronic control unit (ECU) 54 based on one of the first and second signals A or B, respectively, being communicated from the portable communication device 14.  The vehicle ECU 54 is operable to control various components of the vehicle 20 in a reduced operational mode based on the second signal B being generated by the portable communication device 14.” P[0021].  Aoyama et al do not teach the claimed communication is NFC, but near field communication is common and well known in the art.  The primary reference of Abramson et al teach, the mobile device 105 may include a near-field communication (NFC) device 145L (Figure 1 and P[0102]) for communication with the communication interface 150 (Figure 1 and P[0099]).  It would 
Regarding claim 10 Abramson et al teach the claimed vehicle includes a door, the vehicle door (Figure 10).  Abramson et al do not explicitly teach the claimed vehicle includes an exterior NFC reader and a door lock.  Both an exterior NFC reader and door locks are common and well known in the art.  Aoyama et al teach the claimed door lock, a conventional vehicle door lock P[0019], and the claimed exterior reader, “The valet interface 74 may be incorporated into a vehicle navigation system (not specifically shown) or other on-board electronics, or may comprise an interface accessible from the exterior of the vehicle 20 such as a keypad on the vehicle door for example.  It is also appreciated that the valet interface may be incorporated into a portable communication device such as a cell phone or PDA for example, the portable communication device operable to communicate a desired transition between a normal operational mode and a valet mode.” P[0027].  Aoyama et al do not teach the claimed reader is NFC, but near field communication is common and well known in the art.  The primary reference of Abramson et al teach, the mobile device 105 may include a near-field communication (NFC) device 145L (Figure 1 and P[0102]) for communication with the communication interface 150 (Figure 1 and P[0099]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted usage having near field communication of Abramson et al with 
Regarding claim 11 Abramson et al do not teach the claimed unlock the door lock in the valet mode in response to the exterior reader communicating with the remote device.  Aoyama et al teach “if the third party user has the portable communication device 10, they may gain access to the vehicle 20 by way of the input buttons 24a-24d” P[0019], and the valet interface 74 may be an interface accessible from the exterior of the vehicle 20 such as a keypad on the vehicle door P[0027].  Aoyama et al do not teach the claimed reader is NFC, but near field communication is common and well known in the art.  The primary reference of Abramson et al teach, the mobile device 105 may include a near-field communication (NFC) device 145L (Figure 1 and P[0102]) for communication with the communication interface 150 (Figure 1 and P[0099]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted usage having near field communication of Abramson et al with the door locks and exterior keypad of Aoyama et al in order to set the vehicle to operate in a reduced operational mode for a third party operator (Aoyama et al P[0004]).
Regarding claim 12 Abramson et al do not teach the claimed exit the valet mode in response to the exterior NFC reader communicating with a mobile device or key fob of a user of the vehicle.  Aoyama et al teach, “The valet interface 74 may be incorporated into a vehicle navigation system (not specifically shown) or other on-board electronics, or may comprise an interface accessible from the exterior of the vehicle 20 such as a keypad on the vehicle door for example.  It is also appreciated that the valet 
Regarding claim 13 Abramson et al do not teach the claimed vehicle further includes a keypad and the claimed exit the valet mode in response to a predefined code entered in the keypad.  Aoyama et al teach the claimed keypad, a keypad on the vehicle door P[0027], and the claimed exit the valet mode in response to a predefined code entered in the keypad, an interface accessible from the exterior of the vehicle 20 such as a keypad on the vehicle door to communicate a desired transition between a normal operational mode and a valet mode P[0027].  Aoyama et al do not explicitly teach the claimed predefined code, but a person of ordinary skill in the art would understand that the keypad on the vehicle door for changing operational modes would include a code entered by the user (owner) to instigate the change in modes.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the .
Claims 5 thru 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramson et al Patent Application Publication Number 2016/0021238 A1 and Aoyama et al Patent Application Publication Number 2005/0190039 A1 as applied to claim 1 above, and further in view of Guba Patent Application Publication Number 2004/0135670 A1.
Regarding claims 5, 6 and 7 Abramson et al and Aoyama et al do not teach the claimed remote NFC device is a key fob (claim 5), a battery-less device (claim 6), or a form factor of a credit card (claim 7), but the different forms of a remote device are well known in the art.  Guba teaches control of vehicle devices and controlling access to vehicle functions depending on a user's security access level P[0001], the control system 10 includes an entry system 12 being an external signal transmitter to function as an access control system, the entry system 12 can be a valet key, a fob, a card having embedded electronics, a numeric keypad, smart card, a credit-card, a key, an embedded chip, a radio-frequency signal, a magnetic tag, remote key-fob, passive entry transmitter card, etc. P[0014] and “Those skilled in the art will appreciate that the type of entry system 12 used in any particular embodiment of the present invention does not limit the invention.” P[0014].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted usage of Abramson et al and the entering of valet mode of Aoyama et al with the various types of entry system devices of Guba in order to provide a convenient and .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caushi Patent Application Publication Number 2017/0113650 A1.
Regarding claim 14 Caushi teaches the claimed vehicle, a system and method for disabling a passive entry passive start system (PEPS) of a vehicle (abstract), comprising:
the claimed keypad, a keypad of a vehicle door P[0020];
the claimed NFC reader, the vehicle computing system 400 further includes a telematics control unit (TCU) 408, which is an ECU for enabling the vehicle to connect to various wireless networks, including NFC (P[0054] and Figure 4), and the wireless communication module 520 can use short-range wireless communication technology, such as NFC technology for communication with the mobile device, key fob and keypad P[0067]; and
the claimed controller, the vehicle computing system (VCS) 400 includes various electronic control units (ECUs) that are responsible for monitoring and controlling the electrical systems or subsystems of the vehicle P[0051], and computing device 500 for processing data or other inputs associated with the passive entry disabling system and method P[0058], and the claimed enter a valet mode and authenticate a remote NFC device in response to detecting that the remote NFC device is held in front of the NFC reader and the keypad has received a predefined code, “the vehicle receives a signal from the key fob or the keypad to unlock or start the vehicle, as indicated by step 204” 
Caushi does not explicitly teach the claimed both detecting the NFC signal and the keypad code to enter the valet mode, but does recite receiving a signal from the keyfob or the keypad to enter restricted operations (Figure 2 steps 204 and 210), and that a combination of inputs from more than one input devices can be used to initiate the restricted operation mode P[0037].  In order to match the claimed requirement for entering valet mode, the process of Caushi would have to be changed, from receiving a keyfob or keypad signal, to receiving a keyfob and keypad signal.  This change would be implemented by adjusting the programming for the command decision step 206 .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caushi Patent Application Publication Number 2017/0113650 A1 in view of Krishnan Patent Application Publication Number 2017/0101076 A1.
Regarding claim 15 Caushi does not explicitly teach the claimed exterior surface has the keypad and NFC reader located on it, but having different equipment at different locations on a vehicle is common and well known in the art and is a design choice of the inventor.  Krishnan teaches, a keyless system 150 includes a short range wireless receiver 160 and a short range wireless transmitter 162 P[0044] located on the vehicle door (Figure 10) (claimed reader) and keypad 105 located on the vehicle door (Figure 10) (claimed keypad).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for disabling a passive entry passive start system of a vehicle of Caushi with a commonly located keypad and receiver/transmitter on the vehicle door of Krishnan in order to reduce the complexity and cost of a passive entry-passive start system for a vehicle (Krishnan P[0003]).
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caushi Patent Application Publication Number 2017/0113650 A1 in view of Aoyama et al Patent Application Publication Number 2005/0190039 A1.
Regarding claim 16 Caushi teaches the claimed engine, controlling and monitoring the engine P[0053], the claimed controller, the vehicle computing system (VCS) 400 includes various electronic control units (ECUs) that are responsible for monitoring and controlling the electrical systems or subsystems of the vehicle P[0051], and computing device 500 for processing data or other inputs associated with the passive entry disabling system and method P[0058], and the claimed enter a valet mode and authenticate a remote NFC device in response to detecting that the remote NFC device is held in front of the NFC reader and the keypad has received a predefined code, “the vehicle receives a signal from the key fob or the keypad to unlock or start the vehicle, as indicated by step 204” (P[0035] and Figure 2), “before the vehicle determines whether to respond to this command signal (i.e., to unlock the car) as in standard PEPS operation mode or ignore the command signal as in restricted PEPS operation mode, the vehicle must determines whether the vehicle body control module received an activation command, as indicated by decision diamond 206.  The activation command is a command from the user of the vehicle to activate the passive entry disabling feature.” P[0036], “the activation command is a unique sequence from a separate button on the key fob” P[0037], “the activation command is a unique code” P[0037], “other vehicle functions may be performed upon receiving a certain sequence or combination of inputs at one or more of the vehicle input devices.  These combinational inputs can include, for example, sequential operation of two or more 
Caushi does not teach the claimed engine being active to enter the valet mode, but this would merely be an additional programming requirement to be added to the controlling of the system (see the above rejection of claim 14).  Aoyama et al teach, “In step 104, control determines if the vehicle has power.” P[0028], “If the vehicle has power, control checks status in step 108.  Control may check status by transmitting an interrogational signal by the transmitter 71 at predetermined intervals and checking the ID code transmitted by the portable communication device 10 as described above.  Based on the status, control determines if the valet mode has been initiated in step 110.” (P[0028] and Figure 5).  The checking of power in Aoyama et al is equivalent to the claimed engine is active, and would be applied to the system of Caushi as an additional programming requirement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for disabling a passive entry passive start system of a vehicle of Caushi with the power required for entering of valet mode of Aoyama et al in order to set the vehicle to operate in a reduced operational mode for a third party operator (Aoyama et al P[0004]).
Regarding claim 19 Caushi teach the claimed vehicle further includes an engine, controlling and monitoring the engine P[0053], the claimed controller, computing device 
Caushi does not teach the claimed engine being active to enter the valet mode, but this would merely be an additional programming requirement to be added to the controlling of the system.  Aoyama et al teach, “In step 104, control determines if the vehicle has power.” P[0028], “If the vehicle has power, control checks status in step .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caushi Patent Application Publication Number 2017/0113650 A1 in view of Gulati Patent Number 9,767,629 B1.
Regarding claim 17 Caushi does not explicitly teach the claimed vehicle includes a horn and exterior lights, but a horn and exterior light are common and well known on vehicles.  Gulati teaches the claimed horn and exterior lights emitting an alert upon entering the valet mode, actions initiated with the alarm signal, such as activating visual and/or audio alerts at the vehicle such as flashing the lights on/off repeatedly and sounding an alarm (column 12 lines 32 thru 36), the actions may be initiated when an access mode is changed (column 3 line 54 thru column 4 line 7), the control output signal would be to active the alarm, and the second access mode is a valet mode (column 12 line 46).   It would have been obvious to a person having ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662